DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/03/2022 has been entered and fully considered.
Claims 1-13 and 15-30 are pending. Claims 1 and 28-30 are independent and are amended with allowable subject matter previously indicated in dependent claim 14 which is now cancelled.

Allowable Subject Matter
Claim1-13 and 15-30 (renumbered 1-29) are allowed.
Independent claims 1 and 29 are allowed for over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“ …receiving control signaling that indicates a first size of a multiplexed
feedback codebook and a second size of a second feedback codebook 
identifying a feedback codebook size for the first service type based at least in
part on monitoring for the first transmission of the first service type, the first size, and the second size;….”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and note merely these limitations on their own, of claim 1 (same is true for claim 29) is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. 
The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.
Independent claims 28 and 30 are allowed for over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…transmitting control signaling that indicates a first size of a multiplexed
feedback codebook and a second size of a second feedback codebook;
identifying a feedback codebook size for the first service type based at least in
part on transmitting the first transmission of the first service type, the first size, and the second size; and…”
	Therefore, the above limitation(s) in combination with the remaining limitation(s), and note merely these limitations on their own, of claim 28 (same is true for claim 30) is/are not taught nor suggested by the prior art(s) of record in any reasonable combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474